Name: Commission Regulation (EEC) No 598/92 of 9 March 1992 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: health;  electrical and nuclear industries;  trade
 Date Published: nan

 10 . 3. 92 Official Journal of the European Communities No L 64/15 COMMISSION REGULATION (EEC) No 598/92 of 9 March 1992 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station Whereas the measures provided in this Regulation are in accordance with the opinion of the ad hoc Committee instituted by Regulation (EEC) No 737/90, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 737/90, of 22 March 1990, on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station (!), and in particular Articles 6 and 7 thereof, Whereas, in accordance with Regulation (EEC) No 737/90 the Commission shall adopt a list of products excluded from its application ; Whereas many agricultural products imported from third countries are either free of radioactive contamination from the Chernobyl accident or so slightly contaminated as to present no danger to health ; Whereas the list of products excluded from the applica ­ tion of Council Regulation (EEC) No 737/90, established by Commission Regulation (EEC) No 146/91 (2), has to be extended to take into consideration that radioactive conta ­ mination in other agricultural products imported from third countries has now decreased to levels which present a negligible risk to health ; Article 1 Regulation (EEC) No 146/91 is abrogated. Article 2 The list of products excluded from the application of Council Regulation (EEC) No 737/90 is set out in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1992. For the Commission Carlo RIPA DI MEANA Member of the Commission 0 OJ No L 82, 29. 3. 1990, p. 1 . 0 OJ No L 17, 23. 1 . 1991 , p . 5 . 10. 3 . 92No L 64/16 Official Journal of the European Communities ANNEX LIST OF PRODUCTS EXCLUDED FROM THE APPLICATION OF COUNCIL REGULATION (EEC) No 737/90 CN code Description 0101 11 00 (Live horses): pure-bred breeding animals 0101 20 (  ): asses, mules and hinnies 01021000 (Live bovine animals): pure-bred breeding animals 0103 1000 (Live swine): pure-bred breeding animals 0104 10 10 (Live sheep): pure-bred breeding animals 0104 20 10 (Live goats): pure-bred breeding animals 03 Fish and crustaceans, molluscs and other aquatic invertebrates except fresh water species : 0301 91 00 0301 92 00 0301 93 00 0301 99 1 1 0301 99 19 0302 1 1 00 0302 1 9 00 0302 66 00 0302 69 1 1 0302 69 19 0303 10 00 0303 21 00 0303 29 00 0303 76 00 0303 79 1 1 0303 79 19 0304 10 11 0304 10 19 0304 20 1 1 0304 20 19 0304 90 1 0 0305 49 40 0305 49 50 0306 19 10 0306 29 10 0307 60 00 05 Products of animal origin, not elsewhere specified or included 0701 10 00 (Potatoes, fresh or chilled) : seed 0703 20 00 (Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled) : Garlic 0709 52 00 (Other vegetables, fresh or chilled) : Truffles 0709 60 91 (  *  ) : (Fruits of the genus Capsicum or of the genus Pimentd) : (other) : of the genus Capsicum, for the manufacture of capsicin or Capsicum oleoresin dyes 0709 60 95 (  " ): ( "  ): (  " ): [Pimentos of the genus Capsicum or of the genus Pimenta] for the industrial manufacture of essential oils or resinoids 0709 90 31 (  * )' ¢ (olives): for uses other than the production of oil 0709 90 39 (-"-) : (-"-) : other 0709 90 40 (-"-): Capers 0710 80 10 [Vegetables (uncooked or cooked by steaming or boiling in water) frozen] : Olives 0711 20 (Vegetables provisionally preserved ...): Olives 0711 30 00 (-"-): Capers 0713 10 11 (Dried leguminous vegetables, shelled, whether or not skinned or split): [Peas (Pisum sativum)] : For sowing : Forage peas : (Pisum arvense L) 0713 10 19 (  ): ( "  ): For sowing : other 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled 0802 50 00 (  ): Pistachios 0802 90 10 (-"-): Pecans 0802 90 30 (  ): Areca (or betel) and cola 0803 00 Bananas, including plantains, fresh or dried 0804 30 00 (Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried) : Pineapples 10. 3. 92 Official Journal of the European Communities No L 64/17 CN code Description 0804 40 (  "  ) : Avocados 0804 50 00 Guavas, mangoes and mangosteens 0805 Citrus fruit, fresh or dried 0806 10 (Grapes, fresh or dried) : fresh 0807 Melons (including watermelons) and papaws (papayas), fresh 0808 Apples, pears and quinces, fresh 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0810 10 (Other fruit, fresh): strawberries 0810 20 (  ): Raspberries, blackberries, mulberries and loganberries 0810 30 (  "  ): Black-, white- or red-currants and gooseberries 0810 90 (-"-): Other 0812 90 30 (Fruit and nuts, provisionally preserved...): Papaws (papayas) 0813 40 50 (Fruit, dried, other than that of headings Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter) : Papaws (papayas) 081340 60 (  "  ): Tamarinds 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion 0903 00 00 Mate 0904 Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta 0905 00 00 Vanilla 0906 Cinnamon and cinnamon-tree flowers 0907 00 00 Cloves (whole fruit, cloves and stems) 0908 Nutmeg, mace and cardamoms 0909 30 1 1 (Seeds of anise, badian, fennel, coriander, cumin or caraway ; juniper berries) : (seeds of cumin) : (Neither crushed nor ground) : For the industrial manufacture of essen ­ tial oils or resinoids 0909 40 11 (  ): [Seeds of caraway]: (Neither crushed nor ground) : For the industrial manufacture of essential oils and resinoids 0909 50 11 (  ) : (Seeds of fennel ; juniper berries) : (Neither crushed nor ground) : For the industrial manufacture of essential oils or resinoids 1001 10 10 (Wheat and meslin) : (Durum wheat): seed 1003 00 10 (Barley) : seed 1004 00 10 (Oats): seed 1005 10 90 [Maize (corn)] : (seed) : other 1106 20 Flour and meal of sago, roots or tubers of heading No 0714 1108 1400 (Starches ; inulin) : Manioc (cassava) starch 1202 10 90 (Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken) : (in shell) : other 1202 20 00 ( "  ): shelled, whether or not broken 1203 00 00 Copra 1204 00 90 (Linseed, whether or not broken): other 1207 Other oil seeds and oleaginous fruits, whether or not broken 1209 Seeds, fruit and spores, of a kind used for sowing 1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin 1211 Plants and parts of plants (including seeds and fruits), a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered 1212 20 00 (Locust beans, seaweeds and other algae, . . .) : Seaweeds and other algae No L 64/18 Official Journal of the European Communities 10. 3 . 92 CN code Description 1212 30 00 (  * ); Apricot peach or plum stones and kernels 1 21 2 92 00 : [other] : Sugar cane 1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets 1214 Swedes, mangolds, fodder roots, hay, lucerne (alfaifa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets 13 Lac ; gums, resins and other vegetable saps and extracts except intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations : 1302 19 30 14 Vegetable plaiting materials ; vegetable products not elsewhere specified or included 15 Animal or vegetable fats and oils and their cleavage products ; prepared edible fats ; animal or vegetable waxes 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs except fresh water species : 1604 19, 1604 20 30, 1604 20 90 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved except fresh water species : 1605 40 00, 1605 90 1701 11 (Cane or beet sugar and chemically pure sucrose, in solid form): (Raw sugar not containing added flavouring or colouring matter) : Cane sugar 1701 12 (Cane or beet sugar and chemically pure sucrose, in solid form) : Beet sugar 1702 Other sugars, including chemically pure lactose , maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouing or colouring matter ; artifi ­ cial honey, whether or not mixed with natural honey ; caramel 1703 10 00 (Molasses resulting from the extraction or refining of sugar) : Cane molasses 170410 [Sugar confectionery (including white chocolate), not containing cocoa]: chewing gum, whether or not sugar-coated 1801 00 00 Cocoa beans, whole or broken, raw or roasted 1802 00 00 Cocoa shells, husks, skins and other cocoa waste 1803 Cocoa paste, whether or not defatted 1804 00 00 Cocoa butter, fat and oil 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 2001 90 10 (Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid) : Mango chutney 2001 90 20 (  ): Fruit of the genus Capsicum other than sweet peppers or pimentos 2001 90 40 (  "  Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight or starch 200 1 90 60 (-"-): Palm hearts 2003 20 00 (Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid) : Truffles 2005 70 00 [Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen] : Olives 2006 00 10 [Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized)] : Ginger 2007 91 (Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter) : Citrus fruit 2008 11 (Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included) Ground nuts 10. 3. 92 Official Journal of the European Communities No L 64/19 CN code Description 2008 20 (  " ): Pineapples 2008 30 Citrus fruit 2008 91 00 (  ): Palm hearts 2009 1 1 [Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter]: (Orange juice): Frozen 2009 19 (-"-):(-"-): Other 2009 20 (  " ): Grapefruit juice 2009 30 (  Juice of any other single citrus fruit 2009 40 (  Pineapple juice 2009 90 41 (-*" ) : (Mixtures of juices): Mixture of citrus fruit juices and pineapple juice to 2009 90 99 2101 10 (Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof). Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2102 Yeasts (active or inactive); other single-cell microorganisms, dead (but not inclu ­ ding vaccines of heading No 3002) ; prepared baking powders 2103 30 (Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard) : Mustard flour and meal and prepared mustard 2103 9010 ( " ): Mango chutney, liquid 22 Beverages, spirits and vinegar except beer made from malt : 2203 00 23 Residues and waste from the food industries : prepared animal fodder 24 Tobacco and manufactured tobacco substitutes